Per Curiam.
Under the statute authorizing the district court to order service by publication after hearing the application of plaintiff showing that defendants cannot be found in this state, and that the residence and place of abode of such defendants are unknown to plaintiff and to his attorney, and that by reason thereof personal service cannot be had, an order for service by publication and a judgment based thereon are not void on the ground that the application did not state the nature of the action or that it was an action in which service by publication was authorized by statute. Rev. St. 1913, sec. 7640, subd. 6; section 7641.
Rehearing denied.